Opinion filed September 30, 2021




                                     In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-19-00347-CR & 11-19-00348-CR
                               __________

                JOSHUA TAYLOR WEEDON, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 35th District Court
                             Brown County, Texas
                  Trial Court Cause Nos. CR25997 & CR25998


                     MEMORANDUM OPINION
      A jury convicted Appellant, Joshua Taylor Weedon, of the offense of
tampering with physical evidence, a third-degree felony, and the offense of
possession of a controlled substance, methamphetamine, also a third-degree felony.
See TEX. PENAL CODE ANN. § 37.09(a)(1), (c), (d)(1) (West 2016) (tampering); TEX.
HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2017) (possession). In each
cause, Appellant pled “True” to one enhancement allegation, and the trial court
found the enhancement to be true. The trial court assessed Appellant’s punishment
at imprisonment for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice for each conviction, set to run concurrently. In each
appeal, Appellant challenges his conviction on three grounds: (1) that the evidence
was legally insufficient to sustain his convictions, (2) that the trial court abused its
discretion in refusing to grant his motion for a mistrial after the prosecutor asked an
improper question, and (3) that the trial court abused its discretion in admitting
physical evidence because the chain of custody was compromised. We affirm.
                                  Background Facts
      Investigator Carlyle Gover had been investigating Appellant for about a year
before a reliable, confidential informant told Investigator Gover that Appellant had
been routinely borrowing a car belonging to Tina Powell, a known associate of drug
dealers in Brown County, to transport methamphetamine from the Dallas–Fort
Worth Metroplex to Brown County about once per month. Investigator Gover
sought and obtained a search warrant authorizing the installation of a tracking device
on Powell’s 2010 silver Cadillac, in order to be alerted when it traveled from
Appellant’s residence to the Dallas–Fort Worth metro area. On December 12, 2017,
Powell’s vehicle left Appellant’s residence at 2:20 a.m., arriving just outside Fort
Worth in Kennedale at 6:22 a.m., where it stayed for about five or six hours before
heading back toward Brown County. Investigator Gover contacted Investigator
Robert Ramirez and Deputy Jose Rodriguez of the Brown County Sheriff’s Office,
and Sergeant Brandon McMillian from the K-9 unit of the Early, Texas Police
Department, for assistance in stopping the vehicle. Deputy Rodriguez stopped
Powell’s vehicle and discovered Appellant sitting in the driver’s seat and a woman,
Melody Luann Sims, sitting in the front passenger seat of the vehicle.
      When Sergeant McMillian arrived on the scene, he escorted the police canine
around the vehicle, at which point the dog gave a positive alert indicating the
                                           2
presence of a controlled substance.        At that point, Investigator Gover and
Investigator Ramirez, began conducting a search of the vehicle for contraband.
During that search, they found the following items: (1) a camouflage bag behind the
driver’s seat, which contained four unused “meth pipes” and a can of butane fuel;
(2) a small, zippered bag in the driver’s side floorboard that was open and had clear
plastic tubing protruding from it; (3) a purple “dope kit” containing a used meth pipe
and a syringe preloaded with methamphetamine in Sims’s purse; (4) a second used
meth pipe with usable methamphetamine still stuck to the bowl in Sims’s purse but
outside the “dope kit”; and (5) a small glass jar containing two baggies of
methamphetamine, which was also found in Sims’s purse but outside the “dope kit.”
Sims told the officers that the glass jar containing the baggies of methamphetamine
belonged to Appellant and that he had handed it to her before being stopped by
Deputy Rodriguez. Both Appellant and Sims were arrested.
                                      Discussion
      I. Issue One – The evidence of care, custody, control, or management and of
      concealment is sufficient to sustain Appellant’s convictions.
              A. Standard of Review
      We review a challenge to the sufficiency of the evidence, regardless of
whether it is framed as a legal or factual sufficiency challenge, under the standard of
review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the charged offense
beyond a reasonable doubt. Jackson, 443 U.S. at 319; Zuniga v. State, 551 S.W.3d
729, 732 (Tex. Crim. App. 2018); Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).

                                          3
      Viewing the evidence in the light most favorable to the verdict requires that
we consider all the evidence admitted at trial, including improperly admitted
evidence. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). As such, we defer to the
factfinder’s credibility and weight determinations because the factfinder is the sole
judge of the witnesses’ credibility and the weight their testimony is to be afforded.
Winfrey, 393 S.W.3d at 768; Brooks, 323 S.W.3d at 899. The Jackson standard is
deferential and accounts for the factfinder’s duty to resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from the facts.
Jackson, 443 U.S. at 319; Zuniga, 551 S.W.3d at 732; Clayton, 235 S.W.3d at 778.
We may not reevaluate the weight and credibility of the evidence to substitute our
judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.
Crim. App. 1999). Therefore, if the record supports conflicting inferences, we
presume that the factfinder resolved the conflicts in favor of the verdict, and we defer
to that determination. Jackson, 443 U.S. at 326; Merritt v. State, 368 S.W.3d 516,
525–26 (Tex. Crim. App. 2012); Clayton, 235 S.W.3d at 778.
      Each fact need not point directly and independently to the guilt of the
appellant, as long as the cumulative force of all the incriminating circumstances is
sufficient to support the conviction. Johnson v. State, 871 S.W.2d 183, 186 (Tex.
Crim. App. 1993). Circumstantial evidence is as probative as direct evidence in
establishing the guilt of an actor, and circumstantial evidence alone can be sufficient
to establish guilt. Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004). In
short, “courts of appeals should . . . determine whether the necessary inferences are
reasonable based upon the combined and cumulative force of all the evidence when
viewed in the light most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9,
16–17 (Tex. Crim. App. 2007).


                                           4
                B. Analysis
        Appellant contends that the evidence is insufficient to show possession by him
of methamphetamine because the State only showed that he was in close proximity
to the methamphetamine. Although Sims claimed that Appellant had handed her the
drugs prior to the stop, Sims did not testify at trial. Appellant therefore contends
that Sims’s out-of-court statements given through the testimony of Sergeant
McMillian cannot be used substantively to support the allegation that the drugs were
Appellant’s nor to buttress his convictions for possession and tampering. Appellant
argues that Sims’s statements were hearsay that did not fall within the coconspirator
exception to the hearsay rule and that beyond Sims’s out-of-court statements, no
other corroborating evidence linked him to the methamphetamine that the officers
discovered in Sims’s purse. Appellant, therefore, attacks Sims’s statement as
unconfronted hearsay that should not have been admitted by the trial court and
should not be considered by this court in conducting our review. Appellant did not,
however, object to the introduction of Sims’s out-of-court statement at trial and thus
failed to preserve that issue for appeal. 1 But more importantly, we consider all
evidence admitted at trial for the purpose of a sufficiency review under Jackson v.
Virginia. Thus, evidence that is offered and admitted from any party, even over
Appellant’s proper objection, would still be considered in our review of the
sufficiency of the evidence, including Sims’s hearsay statements. See Moff v. State,
131 S.W.3d 485, 488 n.11 (Tex. Crim. App. 2004) (citing Thomas v. State, 753
S.W.2d 688, 695 (Tex. Crim. App. 1988)).

        The record indicates that it was actually Appellant who initially introduced Sims’s out-of-court
        1

statement into evidence during cross-examination of Sergeant McMillian.
                Q: Well, what did Ms. Sims tell you? I want to hear this.
                 A: Ms. Sims told me that the container that contained methamphetamine belonged
        to Mr. Weedon, and that he handed it to her prior to – prior to them being stopped by the
        sheriff’s office, and she didn’t know what to do with it, so she put it in her purse.
                                                    5
      As to his tampering conviction, Appellant contends that he could not have
tampered with the contraband if he never possessed it in the first place.
Consequently, resolving Appellant’s arguments regarding his possession conviction
is dispositive of the contention asserted by Appellant as to his tampering conviction.
      In our sufficiency of the evidence review of the entire record, we note that
evidence corroborating possession and tampering included the testimony of
Investigator Gover, who had been investigating Appellant for about a year regarding
methamphetamine distribution. He received a tip from a reliable, confidential
informant that Appellant had been using Tina Powell’s vehicle to retrieve
methamphetamine from the Dallas–Fort Worth metro area and transport it back to
Brown County. Investigator Gover testified that Dallas–Fort Worth is a hub for
methamphetamine distribution in Texas. He was familiar with Powell through
previous work, as she associated with known drug dealers. Based on the reliable,
confidential informant’s tip, Investigator Gover applied for and received a search
warrant to place a tracking device on Powell’s 2010 silver Cadillac. Investigator
Gover testified that the vehicle left Appellant’s house on December 12, at 2:20 a.m.,
briefly stopped in Ranger, Texas, and arrived in Kennedale, Texas, just outside of
Fort Worth, at 6:22 a.m., where it remained for only five to six hours before heading
back toward Brown County, where it was pulled over. Investigator Gover testified
that “drug runs” are commonly executed in the early morning hours when few
motorists are on the roads. Importantly, it was Appellant that was driving Powell’s
vehicle, consistent with the confidential tip that the police had received. Appellant
had a female passenger with him, Sims, which Investigator Gover explained is a
common occurrence with male drug dealers as a security measure for hiding
evidence in the event that they are stopped by police.
      Further, Sergeant McMillian, the K-9 officer on the scene, testified that his
canine alerted to the vehicle, indicating that drugs were present. Investigator
                                          6
Ramirez testified that he found four unused meth pipes and a can of butane fuel in
Appellant’s own bag and that Appellant acknowledged that the pipes were his but
characterized them as “ornaments.” When Appellant exited the vehicle at Deputy
Rodriguez’s request, Investigator Ramirez observed, in plain view, a partially open
bag in the floorboard of the driver’s side of the vehicle, with clear plastic tubing
sticking out. The location and state of the bag were highly unusual, according to
Investigator Gover—as if the bag had been placed in the floorboard to facilitate a
hurried removal of evidence, which would explain why the bag would be situated
by the gas and brake pedals, wide open, with some of its other contents protruding.
Further, the location of one pipe in Sims’s purse inside the “dope kit” and one inside
her purse but outside the “dope kit” was unusual, Investigator Gover testified,
because the very purpose of a “dope kit” is to keep all contraband in a single location
so that it is easier to abandon incriminating evidence in a moment’s notice.
Appellant also admitted that he owned some of the drug paraphernalia, though he
did not characterize it as such. Even if we were to ignore Sims’s statements, the jury
could have rationally found that the other corroborating evidence detailed above
sufficiently connected Appellant to the possession of the methamphetamine.
      In cases involving unlawful possession of a controlled substance, the State
must prove that the accused exercised care, custody, control, or management over
the substance and that the accused knew that the matter possessed was contraband.
Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995); Ibarra, 479 S.W.3d
481, 487 (Tex. App.—Eastland 2015, pet. ref’d). When the accused is not shown to
have had exclusive possession of the place where the contraband was found, the
evidence must link the accused to the contraband and establish that the accused’s
connection with the drug was more than fortuitous. Evans v. State, 202 S.W.3d 158,
161–62 (Tex. Crim. App. 2006). In such cases, appellate courts apply the well-


                                          7
accepted “affirmative links” rule. Id. at 161. As the Court of Criminal Appeals has
explained:
      Mere presence at the location where drugs are found is thus insufficient,
      by itself, to establish actual care, custody, or control of . . . drugs.
      However, presence or proximity, when combined with other evidence,
      either direct or circumstantial (e.g., “links”), may well be sufficient to
      establish that element beyond a reasonable doubt. It is . . . not the
      number of links that is dispositive, but rather the logical force of all of
      the evidence, direct and circumstantial.
Id. at 162 (footnotes omitted). Thus, “[w]hen the contraband is not in the exclusive
possession of the defendant,” as is the case here, “a fact finder may nonetheless infer
that the defendant intentionally or knowingly possessed the contraband if there are
sufficient independent facts and circumstances justifying such an inference.” Tate v.
State, 500 S.W.3d 410, 413–14 (Tex. Crim. App. 2016).
      The Court of Criminal Appeals has specifically endorsed fourteen factors that
this court may consider in determining whether there are sufficient “links” to connect
an accused to the drugs. Id. at 414. These fourteen factors include:
      (1) the accused’s presence when the search was executed; (2) whether
      the contraband was in plain view; (3) the accused’s proximity to and
      the accessibility of the contraband; (4) whether the accused was under
      the influence of a controlled substance when he was arrested;
      (5) whether the accused possessed other contraband when he was
      arrested; (6) whether the accused made incriminating statements;
      (7) whether the accused attempted to flee; (8) whether he made furtive
      gestures; (9) whether there was an odor of contraband; (10) whether
      other contraband or drug paraphernalia was present; (11) whether the
      accused owned or had the right to possess the place where the drugs
      were found; (12) whether the place the drugs were found was enclosed;
      (13) whether the accused was found with a large amount of cash; and
      (14) whether the conduct of the accused indicated a consciousness of
      guilt.

Ibarra, 479 S.W.3d at 488 (citing Evans, 202 S.W.3d at 162 n.12). These factors
are non-exhaustive and none are to be mechanically considered in isolation. See
                                          8
Evans, 202 S.W.3d at 164–66. While they can help guide a court’s analysis,
“ultimately the inquiry remains that set forth in Jackson: Based on the combined and
cumulative force of the evidence and any reasonable inferences therefrom, was a
jury rationally justified in finding guilt beyond a reasonable doubt?” Tate, 500
S.W.3d at 414 (citing Jackson, 443 U.S. at 318–19).
        Considering the factors listed above, and the totality of the circumstances
previously recounted, we find in the record evidence that shows: (1) that Appellant
was present when the search was executed, (2) that he was in close proximity to and
had access to the methamphetamine, (3) that the place in which the drugs were found
was enclosed, (4) that other contraband or drug paraphernalia2 was present and in
plain view, (5) that he admitted that the four unused meth pipes were his (though he
characterized them as ornaments), (6) that he had the keys to and operated the car,
(7) that he had the right to possess the vehicle in which the drugs were discovered,
and (8) that his phone contained a photograph depicting what appeared to be
Appellant’s penis on top of a large pile of cash. Moreover, Sims told the arresting
officers that the “dope kit” in her purse, which contained methamphetamine and a
used pipe, was hers, but that the other used pipe discovered on top of the rest of the
contents of her purse and the glass jar containing the baggies of methamphetamine,
which were not contained within her “dope kit,” belonged to Appellant and were
given to her for purposes of concealment.
        The jury, as the trier of fact, was the sole judge of the credibility of the
witnesses and of the weight to be given to their testimony. CRIM. PROC. art. 36.13


        2
          In this case, the evidence suggests that the four unused meth pipes, the can of butane, and the clear
plastic tubing found in the driver’s-side floorboard were “intended for use . . . to contain, ingest, or inhale
a controlled substance.” See Nichols v. State, 886 S.W.2d 324, 326 (Tex. App.—Houston [1st Dist.] 1994,
pet. ref’d); see also HEALTH & SAFETY § 481.002(17) (definition of drug paraphernalia), § 481.183
(requiring courts to consider “all . . . logically relevant factors” to discern whether an item is drug
paraphernalia).

                                                      9
(West 2007), art. 38.04 (West 1979). As such, the jury was entitled to accept or
reject any or all of the testimony of any witnesses. Adelman v. State, 828 S.W.2d
418, 421 (Tx. Crim. App. 1992). The jury was also entitled to draw reasonable
inferences from the evidence and resolve any evidentiary conflicts. Jackson, 443
U.S. at 319. We have reviewed the evidence in the light most favorable to the
verdict, and we hold that a rational trier of fact could have found beyond a reasonable
doubt that Appellant intentionally or knowingly possessed methamphetamine.
Because the evidence is sufficient to show that Appellant possessed the
methamphetamine found in Sims’s purse, we overrule Appellant’s first issue in each
appeal.
      II. Issue two – The trial court did not abuse its discretion by denying
      Appellant’s motion for a mistrial; the trial court promptly instructed the jury
      to disregard the objectionable question.
             A. Standard of Review
      A mistrial is only appropriate “when error is so prejudicial that expenditure of
further time and expense would be wasteful and futile.” Ladd v. State, 3 S.W.3d
547, 567 (Tex. Crim. App. 1999). Indeed, a trial court may only exercise its
discretion and grant a party’s motion for a mistrial “if an impartial verdict cannot be
reached, or if a verdict of conviction could be reached but would have to be reversed
on appeal due to an obvious procedural error.” Id. The decision to deny a motion
for a mistrial “rests within the sound discretion of the trial court” and will only be
disturbed if the trial court abused its discretion. State v. Gonzalez, 855 S.W.2d 692,
696 (Tex. Crim. App. 1993).
      Merely asking an improper question, without more, will rarely warrant a
mistrial. Hernandez v. State, 805 S.W.2d 409, 413 (Tex. Crim. App. 1990).
Furthermore, “any harm from such a question may be cured by an instruction to
disregard the question.” Id. at 414. Indeed, the curative effect of an instruction to

                                          10
the jury will suffice “except in extreme cases where it appears that the question or
evidence is clearly calculated to inflame the minds of the jury and is of such character
as to suggest the impossibility of withdrawing the impression produced on their
minds.” Gonzales v. State, 685 S.W.2d 47, 49 (Tex. Crim. App. 1985); Clark v.
State, 500 S.W.2d 469, 470 (Tex. Crim. App. 1973) accord Hernandez, 805 S.W.2d
at 414; Huffman v. State, 746 S.W.2d 212, 218 (Tex. Crim. App. 1988). In order to
determine whether we are dealing with one of the rarely encountered “extreme
cases,” the crucial question is “whether the jury was so affected by the question that
they were unable to disregard it in their deliberations as instructed.” Huffman, 746
S.W.2d at 218. The answer to this question will depend upon an examination of the
peculiar facts and circumstances of the case. Hernandez, 805 S.W.2d at 414.
             B. Analysis
      Appellant did not testify and his trial counsel only called a single defense
witness at trial: Patrick Tharp. Appellant managed to use Tharp’s testimony to argue
the plausibility that the tubing found in the bag in the driver’s-side floorboard was
related to Appellant’s livelihood as a tree cutter and lawn mower, rather than for use
as smoking paraphernalia. This was ostensibly Appellant’s sole purpose in calling
Tharp as a witness, as no other matters were inquired of during his direct
examination. Five questions into its cross-examination, the State asked: “[D]o you
currently have felony charges pending?” Appellant immediately objected. The trial
court sustained the objection and instructed the jury to disregard the question, but it
denied Appellant’s motion for a mistrial.
      To warrant a reversal for the trial court’s refusal to grant Appellant’s request
for a mistrial, it must “appear[] that the question . . . [wa]s clearly calculated to
inflame the minds of the jury,” and “the question must [have] be[en] obviously
harmful to the defendant.” Gonzales, 685 S.W.2d at 49. With respect to the first
question, it is difficult to see any proper purpose the State had for asking the
                                          11
question. As a general rule, “the fact that a witness, an accused or otherwise, has
been charged with an offense is inadmissible for the purpose of impeaching him as
to his credibility unless the charge has resulted in a final conviction for a felony or
an offense involving moral turpitude.” Alexander v. State, 740 S.W.2d 749, 763
(Tex. Crim. App. 1987).
      There is an exception to the rule against asking about pending charges,
however, when the proffering party makes “a showing that such evidence tends to
establish prejudice, interest, bias[,] or motive of the witness in testifying as he has.”
Id. This exception is usually afforded to criminal defendants in particular. See, e.g.,
Simmons v. State, 548 S.W.2d 386, 388 (Tex. Crim. App. 1977) (“[G]reat latitude is
allowed the accused in showing any fact, including pending charges, which would
tend to establish ill feeling, bias, motive, and animus on the part of any witness
testifying against him.”). However, it has also been afforded to the State in some
instances. See, e.g., Massengale v. State, 653 S.W.2d 20, 23 (Tex. Crim. App. 1983)
(holding that, where the defense witness had been charged with threatening State’s
witnesses in the very same trial, State was permitted to impeach the witness about
the charge to demonstrate her “bias, prejudice, and interest in testifying for
appellant”).
      The exception to the general rule prohibiting the questioning of a witness
about pending charges is limited. Evidence of pending charges is only admissible if
the charges are “relevant to a material issue in the case and the probative value of
the evidence outweighs its inflammatory or prejudicial potential.” Alexander, 740
S.W.2d at 763 n.6. Whether Tharp had pending felony charges of some kind was
not relevant to a material issue in Appellant’s case, so its potential prejudicial effect
outweighed any probative value it might have had. However, the State asserted in
its brief that it sought to impeach Tharp with evidence of his own pending charge
for felony possession in order to demonstrate that Tharp had an ulterior motive to
                                           12
testify other than to simply offer a neutral opinion as a “quasi-expert on types of
tubing.” The prosecutor may have believed Tharp’s pending charges were relevant
under the circumstances. The trial court disagreed, and it was well within its
discretion to do so. However, we cannot say that the State’s purpose in asking the
question was indisputably calculated to inflame the jury and prejudice Appellant.
      Finally, regardless of whether the question was calculated to inflame the jury,
under these facts, we cannot conclude that the State’s question in this case was
“obviously harmful” to Appellant. During its subsequent cross-examination, after
the trial court sustained Appellant’s objection and instructed the jury to disregard the
improper question, the State inquired as to whether the tubing could also be
contraband:
              Q: Can that tubing also be used for the consumption of meth?
              A: No, sir, not that -- not that tubing, no.
              Q: Why not?
              A: Because it puts off a harsh, toxic taste through the hose.
              Q: Okay. And how do you know that?
            A: Well, I’m a mechanic. We have to know those kinds of
      things. . . .
              Q: It can’t be used to make a smoking device?
              A: No, sir.
              Q: It can’t because it tastes bad?
              A: I don’t think anybody would ever want to taste that.
              Q: And it can’t because it’s not flexible?
              A: It’s -- it’s flexible, yes, but there’s no elasticity in it . . .
            Q: Why would you need an elastic tube to make a meth smoking
      device?
              A: That’s -- I have -- I have no clue, sir.
                                              13
             Q: You have no clue?
             A: I’m just saying that -- that is a fuel line.
      A jury observing this cross-examination might be justified in inferring that
Tharp had some firsthand experience with the foul taste produced from smoking
with the tubing in question. If the jury had reached such a conclusion, it could have
impeached Tharp’s character to some degree, but it could also have lent credence to
his testimony regarding the unsuitability of the tubing for use as paraphernalia.
Further, the jury may have reasonably concluded that Tharpe was not personally
familiar with the taste but, rather, reached his conclusion deductively from
specialized knowledge as a mechanic.
      In any case, Appellant’s argument as to how or why the State’s improper
question should be construed as “obviously harmful” to Appellant is not clear. The
trial court instructed the jury to disregard the State’s improper question, and a jury
is presumed to obey a trial court’s instructions. Thrift v. State, 176 S.W.3d 221, 224
(Tex. Crim. App. 2005). Such presumption is rebuttable, “but the appellant must
rebut the presumption by pointing to evidence that the jury failed to follow the trial
court’s instruction.” Id. Appellant here has pointed to no evidence to rebut the
presumption in this case, and we are unpersuaded that the prosecutor’s improper
question resulted in any incurable impression on the jury.
      Even had the jury failed to disregard the question as instructed, we cannot
conclude that the result would be “obviously harmful” to Appellant. Tharp did not
answer the question. The State gave no indication of the kind of felony that it was
suggesting when it asked whether Tharp had charges pending. The possibility that
Tharp had been charged with something in no way contradicts his technical claim
about the use of the tubing in question or his claim that smoking from such tubing
would taste bad.


                                           14
      In short, we conclude that the State’s question was not so inflammatory that
it could not be cured by an instruction from the trial court to disregard it, which the
trial court did in this case. We hold that the trial court did not abuse its discretion in
denying Appellant’s motion for mistrial. We overrule Appellant’s second issue in
each appeal.
      III. Issue Three – The police’s evidentiary chain of custody was sufficiently
      demonstrated.
               A. Standard of Review
      Appellate courts review a trial court’s decision regarding the admissibility of
evidence for abuse of discretion. de la Luz Torres v. State, 570 S.W.3d 874, 878
(Tex. App.—Houston [1st Dist.] 2018, pet. ref’d). Indeed, “[a] trial judge has great
discretion in the admission of evidence at trial.” Druery v. State, 225 S.W.3d 491,
503 (Tex. Crim. App. 2007). When reviewing a trial court’s decision to admit
evidence over an attack on the chain of custody in particular, we bear in mind that
“[p]roof of the beginning and end of the chain will support admission of the narcotics
into evidence barring any showing of tampering or alteration.” Mello v. State, 806
S.W.2d 875, 878 (Tex. App.—Eastland 1991, pet. ref’d). Hence, so long as the State
accounts for the beginning and end of the chain of custody, and absent evidence of
actual tampering, infirmities in a chain of custody do not affect the admissibility of
the evidence but, rather, affect only “the weight that the fact-finder should give the
evidence, which may be brought out and argued by the parties.” Druery, 225 S.W.3d
at 504–05.
               B. Analysis
      Appellant does not dispute that an infirmity in the chain of custody only goes
to the weight of the evidence rather than its admissibility, so long as the beginning
and end are accounted for and there is no evidence of actual tampering. Nor, for that
matter, does Appellant challenge that the State did account for the beginning and

                                           15
end of the chain of custody. Indeed, the State did adequately prove the beginning
and end of the chain of custody in this case. Investigator Gover testified that he
personally took possession of all of the items of physical evidence seized from the
vehicle that Appellant was driving. Thus, the beginning of the chain of custody is
accounted for here. The State further established, through Investigator Gover’s
testimony, that he personally retrieved those same items of evidence from his own
evidence locker, to which he has the only key, and delivered them to court for
Appellant’s trial. As such, the end of the chain of custody has also been adequately
established. Thus, absent actual evidence of tampering, the bar for admissibility has
been satisfied here.
      Appellant concedes that “there was no specific evidence that anyone had
tampered with the evidence at issue.” Rather, the entirety of Appellant’s argument
is that Investigator Gover “simply placed the methamphetamine and other evidence
seized from the vehicle on an open, accessible table in the evidence room,” at least
for a period of time, and that such “handling of the evidence raises serious concerns
of tampering, serious enough to require exclusion of the evidence.” This is a novel
argument without precedent in Texas law. We decline to adopt such a rule here.
Therefore, any concern regarding accessibility of the methamphetamine in the
evidence room goes to the weight of that evidence, not its admissibility.
      The fact that, for a single evening, the evidence was left on a table in the
evidence room, and not within Investigator Gover’s own personal evidence locker
within that larger evidence room, goes to the weight and credibility of the physical
evidence admitted. Indeed, Appellant’s trial counsel spent ample time attacking the
midsection of the chain of custody for this reason. The jury was entitled to place as
much, or as little, weight on this physical evidence as it saw fit. Hence, the trial
court did not abuse its discretion in admitting the State’s proffer of


                                         16
methamphetamine and other evidence seized from the vehicle Appellant was driving
when the police stopped him. We overrule Appellant’s third issue in each appeal.
                              This Court’s Ruling
      We affirm the judgment of the trial court in each cause.




                                               W. BRUCE WILLIAMS
                                               JUSTICE


September 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        17